Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "thepower storage circuit" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 8 will be interpreted as “…configured to control an electrical energy input to the power storage circuit.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pretta et al. (Pub. No.: US 2015/0279169); hereinafter referred to as “Pretta”.
Regarding Claim 1, Pretta teaches, in Figures 8-9 and 14-15, a delayed lighting system comprising: a light emitting circuit (500); a main power supply circuit (301) connected to the light emitting circuit; a delayed lighting circuit (220); an energy storage circuit (221) configured to store electrical energy from a mains electricity when the main power supply circuit supplies power to the light emitting circuit ([0101]); and a control circuit (230) connected to the energy storage circuit, the light emitting circuit, and the delayed lighting circuit respectively, wherein when the main power supply circuit stops supplying power to the light emitting circuit, the control circuit is configured to control the energy storage circuit to supply power to the delayed lighting circuit and the delayed lighting circuit is configured to emit light ([0103]).
Regarding Claim 3, Pretta teaches the delayed lighting system of claim 1, wherein: the control circuit is configured to control the energy storage circuit to stop supplying power to the delayed lighting circuit when delayed lighting meets a preset condition ([0103], “delay period”).
Regarding Claim 4, Pretta teaches, in Figure 14, the delayed lighting system of claim 3, further comprising: a first control switch (224) respectively connected to the control circuit (230), the delayed lighting circuit (200), and the energy storage circuit (221), wherein: the control circuit is configured to control connection and disconnection between the energy storage circuit and the delayed lighting circuit by turning on and off the first control switch ([0102-0103]).
Regarding Claim 7, Pretta teaches the delayed lighting system of claim 3, wherein the delayed lighting meeting the preset condition includes at least one of: a remaining electrical energy of the energy storage circuit being lower than a preset electrical energy value; a voltage of the energy storage circuit dropping below a preset voltage value; or a lighting duration of the delayed lighting circuit reaching a preset duration ([0103], “delay period”).
Regarding Claim 8 (as understood by Examiner), Pretta teaches, in Figure 14, the delayed lighting system of claim 1, further comprising: a voltage-regulator circuit (diode) connected to the energy storage circuit (221) and configured to control an electrical energy input to the power storage circuit.
Regarding Claim 9, Pretta teaches, in Figure 14, the delayed lighting system of claim 8, wherein: the voltage-regulator circuit (diode) and the energy storage circuit (221) are connected in series or in parallel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pretta et al. (Pub. No.: US 2015/0279169); hereinafter referred to as “Pretta”.
Regarding Claim 2, Pretta, in Figures 14-15, do not teach a sampling circuit. Pretta, in Figure 10, teaches a different embodiment comprising a light bulb and sampling circuit (218) connected to the control circuit (302) and the power line (213) configured to collect an electrical signal to determine whether the main power supply circuit supplies power to the light bulb ([0094-0096]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the delayed lighting system taught by Pretta in Figures 14-15 by adding a sampling circuit to the primary LEDs as taught by Pretta in Figure 10, to effectively determine the state of the power ([0094]) and whether to actuate the delayed power circuit.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pretta et al. (Pub. No.: US 2015/0279169); hereinafter referred to as “Pretta”, in view of Li et al. (Patent No.: US 10,470,266); in view of Li.
Regarding Claim 10, Pretta teaches a light emitting circuit (500). Pretta does not explicitly teach a first and second light emitting sub-circuit. Li, in the same field of endeavor, teaches (see Figure 3) a lighting system comprising a first and a second light emitting sub-circuit wherein a sampling circuit (U1, R1) is connected to the second light emitting sub-circuit. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the delayed lighting system taught by Pretta by connecting the sampling circuit to a second light emitting sub-circuit as taught by Li to accurately measure the power (voltage) through the entire LED string.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 5-6, the cited prior art of record does not teach or fairly suggest a delayed lighting system wherein, along with the other claimed features, the control circuit is configured to connect the energy storage circuit to the instantaneous discharge circuit when the delayed lighting meets the preset condition; and the instantaneous discharge circuit is configured to instantaneously discharge the electrical energy of the energy storage circuit when being connected to the energy storage circuit, as recited in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571) 270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844